352 S.W.3d 416 (2011)
STATE of Missouri, Respondent,
v.
Justin E. WEBSTER, Appellant.
No. ED 95380.
Missouri Court of Appeals, Eastern District, Division Two.
November 8, 2011.
Ellen Flottman, Columbia, MO, for appellant.
Chris Koster, Mary Highland Moore, Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Justin E. Webster (Webster) appeals the judgment of the Circuit Court of the City of Jefferson County, the Honorable M. Edward Williams presiding. A jury convicted Webster of one count of assault in the first degree and one count of armed criminal action. The Court sentenced Webster to twenty years in the department of corrections on the assault conviction, and the armed criminal action conviction was dismissed for reasons unrelated to this appeal.
On appeal, Webster argues that the circuit court erred in allowing certain testimony by Danielle Doyle. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).
AFFIRMED.